USCA1 Opinion

	




     [NOT FOR PUBLICATION -- NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2303         ROBERT E. ROUVELLAT, JR., and MELAINE ROUVELLAT                     Plaintiffs, Appellants,                                v.                      MIKE GUARCO, JR., and             STATEWOOD, INC., d/b/a STATE LINE OIL,                                                     Defendants, Appellees.                                                                                                          APPEAL FROM THE UNITED STATES DISTRICT COURT                                               FOR THE DISTRICT OF MASSACHUSETTS                                        [Hon. Kenneth P. Neiman, U.S. Magistrate Judge]                                                                                                                             Before                                                      Lynch, Circuit Judge,             Coffin and Cyr, Senior Circuit Judges.                                                                                                                                     Charles V. Ryan with whom Timothy J. Ryan was on brief forappellants.     John B. Stewart for appellees.May 18, 1999                                                                  Per Curiam.  After a jury found defendant Michael Guarconot negligent in an automobile accident, plaintiffs RobertRouvellat and Melanie Rouvellat brought this appeal, claiming thatthe jury's decision was against the weight of the evidence and thatthe defendant's counsel committed prejudicial error in his closingremarks.  We affirm on the basis of the thoughtful opinion below,which fully and adequately addressed both issues.